Exhibit 10.4


--------------------------------------------------------------------------------

 
Warrant Purchase Agreement


This Warrant Purchase Agreement (the "Agreement") is made and entered into as of
September 7, 2016, by and between Grote Molen, Inc., a Nevada corporation (the
"Company"), and David N. Nemelka ("Purchas-er").


RECITALS


WHEREAS, on July 15, 2016, the Company issued Purchaser that certain Promissory
Note (the "Note") in the principal amount of $50,000, a copy of which is
attached hereto as Exhibit A and incorporated herein by reference; and


WHEREAS, the Purchaser desires to convert/cancel the Note in consideration for
the issuance by the Company to the Purchaser of a common stock purchase warrant
of the Company on the terms and conditions described herein.


AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the Company and
Purchaser agree as follows:


1. Conversion/Cancellation of Debt.  Purchaser hereby irrevocably elects to
convert the principal amount of the Note and all accrued and unpaid interest
thereon, if any, into a common stock purchase warrant (the "Warrant") entitling
the holder to acquire up to 5,000,000 shares of the Company's Common Stock at an
exercise price of $0.70 per share during the five-year period commencing
September 1, 2018.  The Warrant shall be represented by a warrant agreement in
substantially the same form as that attached hereto as Exhibit "B."  Upon the
execution of this Agreement, the Note shall be deemed to have been paid and
satisfied in full and the Purchaser shall be deemed to have acquired the
Warrant, all effective as of the date of this Agreement.


2. Representations and Warranties of the Company.  The Company represents and
warrants to Purchaser as follows:
(a)  The execution, delivery and performance by the Company of this Agreement
and the consummation of the transactions contemplated thereby (i) are within the
power of the Company and (ii) have been duly authorized by all necessary actions
on the part of the Company.
(b)  This Agreement constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
limited by bankruptcy, insolvency or other laws of general application relating
to or affecting the enforcement of creditors' rights generally and general
principles of equity.
(c)  The Warrant, when issued, sold and delivered in accordance with the terms
and for the consideration set forth in this Agreement, will be duly authorized,
validly issued, fully paid and nonassessable and free of restrictions on
transfer other than restrictions on transfer under applicable state and federal
securities laws and liens or encumbrances created by or imposed by Purchaser. 
The Common Stock issuable upon exercise of the Warrant has been duly reserved
for issuance, and upon issuance in accordance with the terms of the Warrant,
will be duly authorized, validly issued, fully paid and nonassessable and free
of restrictions on transfer other than restrictions on transfer under applicable
federal securities laws and liens or encumbrances created by or imposed by
Purchaser.

--------------------------------------------------------------------------------



3. Representations and Warranties of Purchaser.  The Purchaser represents and
warrants to the Company as follows:


(a)  Purchaser is acquiring the Warrant for his own account, for investment and
with no present intention of distributing, reselling or otherwise disposing of
the Warrant.


(b)  Purchaser has been furnished with sufficient information about the Company,
the management of the Company and the business operations of the Company to
allow him to make an informed investment decision prior to pur-chasing the
Warrant and Purchaser has been furnished access to any additional information
requested by him.


(c)  Purchaser is an accredited investor within the meaning of Rule 502 of
Regulation D promulgated under the Securities Act of 1933, as amended, has
experience in business enterprises or investments entailing risks of a type or
to a degree substantially similar to those entailed in an invest-ment in the
Warrant.  In particular, Purchaser understands that by converting the Note to
equity in the Company, he will no longer be a creditor of the Company and,
accordingly, his rights in connection with the Warrant will be inferior to the
rights he possessed pursuant to the Note.
(d)  Purchaser understands that the Warrant and the share of Common Stock
issuable upon exercise thereof (the "Securities") may not be sold, transferred
or otherwise disposed of in the absence of either an effective registration
statement covering the Shares under the Securities Act of 1933, or an opinion of
the Company's counsel that registration is not required.  Except as set forth in
the Warrant with regard to "piggy-back" registration rights, the Company shall
have no obligation to register the Securities.
(e)  Purchaser is not subject to any of the "bad actor" disqualifications
described in Rule 506(d)(1)(i) through (viii) promulgated under the Securities
Act.


(f)  Purchaser owns and has good and marketable title to the Note, free and
clear of any liens, encumbrances or security interests and of any adverse
claims.


(g)  Purchaser has full legal capacity, power and authority to execute and
deliver this Agreement and to perform his obligations hereunder.  This Agreement
constitutes the valid and binding obligation of Purchaser, enforceable in
accordance with its terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to or affecting the enforcement of
creditors' rights generally and general principles of equity.


4.  Legend on Agreements/Certificates.  The agreement/certificates evidencing
the Securities to be issued in connection with this transaction shall be
endorsed with a restricted legend in substantially the following form:


THE SECURITIES REPRESENTED BY THIS AGREEMENT/CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"),
AND ARE "RESTRICTED SECURITIES" WITHIN THE MEANING OF RULE 144 PROMULGATED UNDER
THE SECURITIES ACT.  THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY
NOT BE SOLD OR TRANSFERRED WITHOUT REGISTRATION UNDER THE SECURITIES ACT OR THE
AVAILABILITY OF AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS.
2

--------------------------------------------------------------------------------



5. Entire Agreement.  This agreement constitutes the entire agreement of parties
hereto relating to the subject matter hereof and correctly sets forth the
rights, duties, and obligations of each to the other as of its date.  Any prior
agreements, promises, negotiations, or representations not expressly set forth
in this Agreement shall be void and of no force or effect.


6. Severability.  If any provision of this Agreement is or is deemed invalid,
illegal or unenforceable in any jurisdiction, such provision shall be deemed
amended to conform to applicable laws so as to be valid and enforceable or, if
it cannot be so amended without materially altering the intention of the
parties, it shall be stricken and the remainder of this Agreement shall remain
in full force and effect.


7. Binding Effect.  This Agreement shall bind and the benefits shall inure to
the parties hereto and their respective heirs, legal representatives, successors
and assigns.


8. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.  Facsimile or other electronically transmitted signatures shall
be as effective as original signatures.
Dated effective as of the date first written above.
 

 
The Company:
Grote Molen, Inc.
   
A Nevada corporation
               
By /s/ John B. Hofman
   
John B. Hofman
   
President and CEO
         
The Purchaser:
               
 /s/ Davd N. Nemelka
   
David N. Nemelka


 
3

--------------------------------------------------------------------------------




Exhibit A


Attach hereto a copy of the Note.


 

--------------------------------------------------------------------------------



Exhibit B


Attach hereto a copy of the Warrant Agreement.





--------------------------------------------------------------------------------

 